OPINION
BARRY, Circuit Judge.
Each of the contentions of the parties has been carefully considered by us, and we have heard oral argument. We have also had the benefit of Judge Pratter’s thoughtful and well reasoned forty-six page opinion. We are convinced that her analysis is not one on which we can improve, and to write separately would be to add nothing of substance to that excellent opinion; indeed, to write separately would be doing little more than paraphrasing what has already been written. Accordingly, and substantially for the reasons set forth in Judge Pratter’s opinion, we will affirm.